Case 2:08-cr-00758-TC Document 1744 Filed 02/03/20 PageID.13201 Page 1 of 12




Patrick E. Johnson (10771)                 John Gleeson (1820992 New York)
pjohnson@ck.law                            Farhana Choudhury (5478797 New York)
COHNE KINGHORN, P.C.                       jgleeson@debevoise.com
111 E. Broadway, 11th Floor                fchoudhury@debevoise.com
Salt Lake City, Utah 84111                 DEBEVOISE & PLIMPTON LLP
(801) 363-4300                             919 Third Avenue
                                           New York, New York 10022
                                           (212) 909-6000

                                           (admitted pro hac vice)
Attorneys for Defendant Kepa Maumau


                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


UNITED STATES OF AMERICA,
                                            REPLY MEMORANDUM IN SUPPORT
                                                 OF MOTION TO REDUCE
      v.                                        SENTENCE PURSUANT TO
                                                 18 U.S.C. § 3582(c)(1)(A)(i)


KEPA MAUMAU,
                              Defendant.         Case No. 2:08-CR-00758-TC-11

                                                       Judge Tena Campbell
Case 2:08-cr-00758-TC Document 1744 Filed 02/03/20 PageID.13202 Page 2 of 12




       Defendant Kepa Maumau, through counsel, respectfully submits this reply memorandum

in further support of his motion for an order reducing his sentence based on extraordinary and

compelling reasons, pursuant to the recently-amended 18 U.S.C. § 3582(c)(1)(A)(i).

                              PRELIMINARY STATEMENT

       The government’s bloated opposition to our motion for a sentence reduction cannot

obscure the simple facts and straightforward law on which it is based.

       Because it could, the government required Kepa Maumau to pay a breathtaking

price for exercising his constitutional right to trial by jury. Invoking mandatory sentencing

enhancements that were so grossly excessive and cruel that Congress has since made sure

no one in Maumau’s circumstances will ever again face them, the government imposed a

45-year trial penalty on this young man.       In the meantime, Maumau has successfully

struggled with the issues he faced as an adolescent and has grown up. He is an adult now

in every sense, and he has made great strides to ready himself for re-entry at the end of

whatever term to which this Court, in its wisdom, reduces his shockingly high 55 -year

sentence.   We urge the Court to gauge Maumau’s readiness for itself by having him

brought to the district, where he can be interviewed by Probation and perhaps have the

opportunity to address the Court. We respectfully suggest that you will agree that his case

presents extraordinary and compelling circumstances.

       The legal basis for our motion is just as straightforward. Because it almost never

opened the gate, the Bureau of Prisons has finally been removed as the gatekeeper for

motions for sentence reductions under 18 U.S.C. § 3582(c)(1)(A).             The government

concedes that the amended statute trumps the Sentencing Commission’s guidelines and

policy statements, and thus agrees that this Court must disregard the BOP motion

requirement on the face of (and also in the commentary to) U.S.S.G. § 1B1.13. But it then

                                              1
Case 2:08-cr-00758-TC Document 1744 Filed 02/03/20 PageID.13203 Page 3 of 12




contends that BOP remains the gatekeeper when it comes to just one of the authorized

bases for a sentence reduction—the one on which Maumau relies, of course. This surgical

retention of BOP control has no basis in the text of the statute, and the government does

not contend otherwise. And considering that the section of the First Step Act that took

BOP out of the middle was titled “Increasing the Use and Transparency of Compassionate

Release,” the government’s contorted argument certainly has no basis in logic. Instead, the

government asserts that leaving the BOP—which to our knowledge has literally never made

a motion based on extraordinary and compelling circumstances (other than for medical

condition, age, and final circumstances)—in charge of such motions accords with an

unspecified “basic premise” of “severability doctrine” it neither identifies nor even

attempts to support with authorities.

        The government’s opposition offers more heat than light. The heat is the natural

reaction to a diminution of the government’s power over sentencing outcomes. As this

Court knows, there was no judging involved in determining the length of Maumau’s

sentence; the government’s decisions commanded the sentence that is more than double the

average federal sentence for murder. 1 Congress has finally given judges a role in cases like

this one. It is narrow to be sure, limited as it is to cases presenting extraordinary and

compelling circumstances, so there is little reason for the government to panic.

        The sentence in this case is indefensible.             It bears no relationship at all to the

severity of the offense conduct. Forty-five years of it was punishment not for that conduct,

but for Maumau’s decision to put the government to its proof. And it was imposed on a

1
      The average sentence for murder in federal courts in Fiscal Year 2018—the most recent for which data are
available on the Sentencing Commissions website—was 291 months. See United States Sentencing Commission,
Sourcebook of Federal Sentencing Statistics, Fiscal Year 2018, Table 15,
https://www.ussc.gov/sites/default/files/pdf/research-and-publications/annual-reports-and-
sourcebooks/2018/Table15.pdf.

                                                      2
Case 2:08-cr-00758-TC Document 1744 Filed 02/03/20 PageID.13204 Page 4 of 12




young man who, from a neuroscience perspective, was still an adolescent when he

committed the crimes.      Now he is a mature man, and this Court has the authority to

administer justice by reducing a sentence that shames us all.

                                         DISCUSSION

   A. The Court Has the Authority to Determine Extraordinary and Compelling Reasons.

       In the aftermath of the First Step Act, the Court now has the authority to determine

“extraordinary and compelling reasons” for a sentence reduction, even when an inmate is not

elderly, ill, or facing complicated family circumstances, as contemplated in USSG § 1B1.13,

Application Note 1(D). The government erroneously contends otherwise.

       The First Step Act, “[l]ike other sentencing statutes, . . . trumps the Guidelines.” Dorsey

v. United States, 567 U.S. 260, 266 (2012). Thus, though the first words of the relevant policy

statement, U.S.S.G. § 1B1.13, require a “motion of the Director of the Bureau of Prisons” before

any sentence reduction can be ordered under § 3582(c)(1)(A), the government concedes that

prerequisite must be ignored. See Government’s Opposition (“Opp’n”) at 9-10, ECF No. 1740.

And though the commentary also requires such a motion, see § 1B1.13, Application Note 4, the

government concedes that must be ignored as well. Opp’n at 14. But the government contends

there is a single mention of the BOP in the Application Notes that the amendments to the

compassionate release statute somehow left untouched. Specifically, it asserts that Congress left

the BOP as the sole arbiter—the gatekeeper who never opens the gate—when it comes to one

avenue of relief under the statute, that is, sentence reductions based on “other extraordinary and

compelling reasons.”    All of the references to the BOP in the policy statement and the

Application Note can properly be ignored, according to the government, save one: the mention in

Application Note 1(D) that a sentence reduction can be ordered based on extraordinary and



                                                3
Case 2:08-cr-00758-TC Document 1744 Filed 02/03/20 PageID.13205 Page 5 of 12




compelling reasons only when “determined” by the Director of the BOP that such reasons exist

in the case. Id. at 7-8, 13.

        The government erroneously states that Maumau argues that the “rest of the policy

statement is also inoperative,” and the Court should “disregard the policy statement” entirely. Id.

at 14-15. That is not our argument. Rather, since Congress has removed the BOP’s blessing as a

prerequisite to relief under § 3582(c), the statute controls and trumps any contrary provision in

the policy statement or its application notes that require the assent of the BOP. See Dorsey, 567

U.S. at 266.     This includes the requirement that “other reasons” for a sentence reduction,

pursuant to § 1B1.13, Application Note 1(D), be determined by the BOP. To construe the effect

of the revised statute as the government proposes would mean that this ground for a sentence

reduction would remain unavailable indefinitely because the BOP has never found that

extraordinary and compelling circumstances (beyond age, infirmity, and caregiver status)

warrant sentence reductions, and it is unlikely that the BOP will do so now. See United States v.

Ebbers, No. 02-CR-1144-3, 2020 WL 91399, at *4 n.6 (S.D.N.Y. Jan. 8, 2020) (“[T]he First Step

Act reduced the BOP’s control over compassionate release and vested greater discretion with

courts. Deferring to the BOP would seem to frustrate that purpose.”).

        The government cites six cases for the proposition that the policy statement “still defines

the parameters of the ‘extraordinary and compelling reasons’ that would justify” a sentence

reduction.” See Opp’n at 11. Only three of those cases address Application Note 1 (D) and they

wrongly conclude that the “other reasons” that are “extraordinary and compelling” must be

determined by the BOP. Id. (citing Willingham, Lynn, and Shields). The remaining three cases

are inapposite. 2 Moreover, multiple district courts across the country have observed that §


2
        See United States v. York, 2019 WL 3241166, *4 (E.D. Tenn. July 18, 2019) (granting motion based on
medical condition of defendant); United States v. McGraw, No. 2:02-CR-00018, 2019 WL 2059488, at *2 (S.D. Ind.

                                                      4
Case 2:08-cr-00758-TC Document 1744 Filed 02/03/20 PageID.13206 Page 6 of 12




1B1.13 has not been updated to reflect the amendments to the compassionate release statute, and,

given the conflict between the current version and the First Step Act, the revised statutory

provisions are what “must be given effect.” See Def.’s Motion (“Mot.”) at 9, ECF. No 1735

(citing McGraw, Cantu-Rivera, and Cantu); see also United States v. Brown, 4:05-CR-00227-1,

2019 WL 4942051, at *4 (S.D. Iowa. Oct. 8, 2019); Urkevich, 2019 WL 6037391, at * 3; United

States v. Schmitt, No. 12-CR-4076, 2020 WL 96904, at *3 (N.D. Iowa Jan. 8, 2020); United

States v. Valdez, No. 3:98-CR-0133-01, 2019 WL 7373023, at *2 (D. Alaska Dec. 31, 2019)

(“This court concludes that it is no longer bound to look to the director of the Bureau of Prisons

for a definition of extraordinary and compelling reasons beyond application note 1(A) through

(C).”).    These decisions are not only consistent with the amended statute and controlling

Supreme Court precedent, but they also comport with the language in the policy statement itself,

which makes clear that “[t]he court is in a unique position to determine whether the

circumstances warrant a reduction (and, if so, the amount of reduction)” and encourages the

filing of a motion for a sentence reduction where a defendant “meets any of the circumstances set

forth in [the] Application Note.” U.S.S.G. § 1B1.13, Application Note 4; see Brown, 2019 WL

4942051, at *4 (observing the courts’ role in “[r]eleasing defendants from incarceration is a

delicate business—although not any more so than incarcerating them initially”).

          At least one district court has already granted the relief we seek in this § 924(c) context.

It found that “[a] reduction in [the defendant’s] sentence is warranted by extraordinary and

compelling reasons, specifically the injustice of facing a term of incarceration forty years longer

than Congress now deems warranted for the crimes committed” because of the First Step Act’s

amendment of § 924(c). Urkevich, 2019 WL 6037391 at *4. Others have indicated that they


May 9, 2019) (same); United States v. Willis, 382 F. Supp.3d 1185, 1187 (D.N.M. 2019) (denying motion based on
medical condition of defendant).

                                                      5
Case 2:08-cr-00758-TC Document 1744 Filed 02/03/20 PageID.13207 Page 7 of 12




would be amenable to considering such relief in the future or once an appropriate motion had

been made. See Brown, 2019 WL 4942051, at *5-6 (finding that the stacked § 924(c) charges

could be the basis for a reduction in sentence based on extraordinary and compelling reasons, but

holding the motion was premature because the defendant had not yet served the sentence he

would receive today). Numerous such motions are pending in other district courts throughout

the country. This Court should join them and hold that it now has the authority to reduce

Maumau’s sentence based on extraordinary and compelling circumstances.3

    B. Maumau’s Proferred Reasons are “Extraordinary and Compelling” and Warrant
       Relief.

        The government contends that even if the Court has the authority to reduce Maumau’s

sentence, it should not do so. Specifically, it argues that the reduction we seek is not “justified

by changed circumstances,” and is “largely based on his complaints about the mandatory

minimums that were in place at the time of sentencing.” Opp’n at 17. Citing the Senate

Judiciary Committee Report that accompanied the Comprehensive Crime Control Act of 1984,

the government emphasizes that a sentence reduction must be “justified by changed

circumstances,” but glosses over the remaining portion of the quote, which, after referencing

“severe illness,” explains that “changed circumstances” warranting relief can also include “other

extraordinary and compelling circumstances” that “justify a reduction of an unusually long

3
         The government misconstrues an assertion in our initial brief about the advisory nature of the Guidelines.
Opp’n at 8 n.2. The Guidelines are not binding here because the language appearing to constrain this Court has been
trumped by statute. Dillon v. United States, 560 U.S. 817 (2010), stands for an uncontroversial proposition that
Maumau does not contest: sentences may not be inconsistent with any applicable Federal Sentencing Guidelines
provisions that are constitutional and made binding by statute. However, Dillon did not analyze, and thus has no
applicability to, situations where new legislation passed by Congress contradicts preexisting sections of the
Guidelines. As cited above and in Maumau’s initial brief, numerous district courts have found that the statutory
changes in the First Step Act trump the contradictory language in the Guidelines and advisory notes. Congress’s
decision through the First Step Act to strip away the BOP’s gatekeeper status over § 3582(c)(i) motions contradicts,
and thus supersedes, the Guidelines’ language requiring the BOP’s input as to what constitutes an extraordinary or
compelling reason for relief. See Dorsey, 567 U.S at 266. A reduction in Maumau’s sentence for extraordinary and
compelling reasons as determined by this Court would thus not be inconsistent with the Guidelines. Indeed, it is
precisely the result Congress intended. Accordingly, the Court’s granting of Maumau’s motion would not run afoul
of Dillon.

                                                         6
Case 2:08-cr-00758-TC Document 1744 Filed 02/03/20 PageID.13208 Page 8 of 12




sentence” and “some cases in which the sentencing guidelines . . . have been later amended to

provide for a shorter term of imprisonment.” Id.

         In addition, the truth is that important events have occurred after Maumau’s sentence was

imposed. One is the enactment of the First Step Act. That statute not only amended § 3582(c), it

also made clear that the stacking of enhanced § 924(c) sentences to which Maumau was

subjected (that is, the imposition of mandatory consecutive 25-year terms for “second or

subsequent” § 924(c) convictions in a defendant’s first § 924(c) case) was so harsh, and so

unintended by Congress, that it had to end.

         In the holistic determination we have asked this Court to make, of course that

determination matters.        We agree that the First Step Act’s amendment of § 924(c), which

precludes the “stacking” of enhanced mandatory sentences in cases like this one, is not a source

of legal authority to reduce Maumau’s sentence because it was not made retroactively applicable

to cases in which a defendant had already been sentenced. But it would be odd indeed to require

judges to ignore that seismic amendment to § 924(c) when they consider applications for relief

based squarely on other statutes, such as when they determine whether extraordinary and

compelling reasons warrant a reduction under § 3582(c)(1)(A)(i).4

         Further, the government asserts that the reasons Maumau offers for seeking relief

“largely have to do with his character and rehabilitative prospects” in addition to his “complaints

about his sentence length,” and contends that these factors cannot be considered in determining

whether extraordinary and compelling reasons exist for a reduction.                          Id. at 22.       But §
4
         Put another way, by arguing that the Court is prohibited from considering the changes to § 924(c) in
determining whether extraordinary and compelling reasons exist in this case, the government is essentially asking
the Court to change the statutory language by including the italicized language that follows: “[a reduction in
sentence may be granted] in any case except for cases involving the ‘stacked’ § 924(c) sentences outlawed by
Section 403 of the First Step Act . . . [where] the Court . . . find[s] that extraordinary and compelling reasons
warrant” relief. Nothing in the history or text of the First Step Act or § 3582 supports that implied exception. To
the contrary, the text of these statutes—including the First Step Act’s clarification of § 924(c) and its directive to
“increase[] the use and transparency of compassionate release”—compels the opposite result.

                                                          7
Case 2:08-cr-00758-TC Document 1744 Filed 02/03/20 PageID.13209 Page 9 of 12




3582(c)(1)(A) requires courts to consider the § 3553(a) factors in determining whether

“extraordinary and compelling” reasons warrant a reduction, 18 U.S.C. § 3582(c)(1)(A), and

Congress did not define or limit what can constitute an “extraordinary and compelling reason”

warranting a reduction of a sentence.

   C. The § 3553(a) Factors Support Maumau’s Motion for a Sentence Reduction.

       The factors the Court must consider in deciding whether Maumau’s sentence should be

reduced, which include the factors set forth in 18 U.S.C. § 3553(a) and whether he presents a

danger, see U.S.S.G. § 1B1.13, all weigh strongly in favor of a sentence reduction. The 45-year

trial penalty Maumau received for exercising his right to trial and his rehabilitation while in

prison, are among those factors. Mot. at 11-14. As discussed in Maumau’s opening brief, he is

deeply remorseful and has sought to live the best possible life while in prison. No legitimate

goal of incarceration can be served by continuing Maumau’s sentence.

       The government argues Maumau is not entitled to a sentence reduction because he

committed violent crimes. Opp’n at 26. However, the government was comfortable offering

Maumau a plea bargain that, if accepted, would have resulted in Maumau’s release from prison

years ago (considering good time).      And the one victim who has weighed in on whether

sentencing relief is appropriate has voiced support for Maumau. Mot. at 11. Maumau does not

argue that his crimes were not serious or that he did not deserve to be punished. Rather, he

argues that he did not deserve the indefensibly harsh and disproportionate mandatory sentence

that was imposed on him as a result of a sentencing provision that Congress has now explicitly

condemned.

       Maumau concedes he has incurred a number of disciplinary infractions while

incarcerated (the last of which was in April 2018). He has admittedly struggled with alcohol and

drug usage since he was a teenager, Mot. at 12, but he has been sober now for many years.

                                               8
Case 2:08-cr-00758-TC Document 1744 Filed 02/03/20 PageID.13210 Page 10 of 12




Maumau has not received a drug or alcohol related infraction since 2014. Opp’n at Ex. A. He

has been disciplined for fighting.         Prison is a tough place for everyone.   Our experience

representing a large number of clients like Maumau confirms that it is especially tough on those

serving extraordinarily long sentences that they feel, with some justification, are unjust. We do

not seek to minimize the conduct, nor do we ask the Court to ignore it. But it is certainly no

basis for requiring Maumau to spend another 37 years in prison, and indeed it presents no

concern that cannot effectively be ameliorated by post-sentence supervision. Maumau has made

positive efforts to turn his life around during his time in prison, and his accomplishments in that

regard are obvious. Mot. at 11-12.

       The government’s attempt to cast Maumau’s involvement in the Raise Your Pen

Coalition as some sort of gang activity is misguided, and the government’s cherry-picked

Facebook posts do not show otherwise. Opp’n at 28-29. The Facebook page the government

points to includes the group’s Mission Statement: “Honoring the power of Raising Your Pen by

making positive changes one step at a time through peace, love, unity, education & justice.” The

page features posts related to immigration rights and speeches from the National Pacific Islander

Violence Prevention Conference, which focuses on anti-violence in the Pacific Island community

living in America. The Raise Your Pen Coalition’s Twitter page includes the same mission

statement and features involvement in activities such as food and clothing drives, a career and

resources fair, and a civil liberties program with the Salt Lake Peer Court.5 The fact that the

Coalition was formed in response to the tragic death of Siale Angilau does not detract from the

group’s commendable efforts.




5
       https://twitter.com/raiseyourpen.

                                                    9
Case 2:08-cr-00758-TC Document 1744 Filed 02/03/20 PageID.13211 Page 11 of 12




       The government argues that the court may not consider sentencing disparities between

Maumau and his co-defendants. Id. at 38. But, as mentioned above, the statute expressly directs

the court to consider all applicable factors set forth in section 3553(a), and those factors include

such sentence disparities. 18 U.S.C. § 3582(c)(1)(A). Here, as in Cantu-Rivera, the combination

of factors in Maumau’s case, including his rehabilitation and the sentencing disparities between

him and others convicted of similar conduct, weigh in favor of a sentence reduction under §

3582(c)(1)(A). See Cantu-Rivera, 2019 WL 2578272, at *2 (in evaluating a claim brought under

18 U.S.C. § 3582(c)(1)(A)(i), courts must consider the combination of factors warranting relief,

which includes, among other things, both rehabilitation and the “fundamental change to

sentencing policy carried out in the First Step Act[]”).

       The government’s ominous-sounding “systemic consequences” of granting our motion

are especially telling. What if a defendant files such a motion shortly after sentencing, the

government wonders, and a court reduces the sentence “based on its disagreement with the

length of a mandatory sentence”?        Opp’n at 34.       Though that scenario was presented as

something horrible, it would actually amount to judging. The government seems to think that

just because a “sentence was both required and constitutional,” id. at 30, it is also just. The First

Step Act introduced a truly modest first step toward allowing judges to act as a brake on the kind

of prosecutorial discretion a belief like that produces. Its modesty inheres in the fact that a

reduction can be ordered and affirmed only if the circumstances are “extraordinary and

compelling.” This narrow slice of authority that has been vested in judges is thus not likely to

become the “catch-all resentencing statute” the government posits.




                                                 10
Case 2:08-cr-00758-TC Document 1744 Filed 02/03/20 PageID.13212 Page 12 of 12




                                       CONCLUSION

       For all the foregoing reasons, Maumau’s motion to reduce his sentence pursuant to 18

U.S.C. § 3582(c)(1)(A)(i) should be granted.

       Dated: New York, New York
              February 3, 2020


                                               Respectfully submitted,


                                               COHNE KINGHORN, P.C.

                                       By: /s/ Patrick E. Johnson

                                               Patrick E. Johnson (pjohnson@ck.law)


                                               DEBEVOISE & PLIMPTON LLP

                                       By: /s/ John Gleeson

                                               John Gleeson (jgleeson@debevoise.com)
                                               Farhana Choudhury (fchoudhury@debevoise.com)

                                               (admitted pro hac vice)


                                               Attorneys for Kepa Maumau




                                                 11
